By the Court—Woodruff, J.
The defendant in this case is liable for the value of the stock. The lad, Anderson, had no title to the stock, and no authority to dispose of it. He had not been intrusted with the certificate by the plaintiffs, the true owners, but had taken it wrongfully without their consent. He could, therefore, by no act of his, confer title upon the defendant or upon Bowen; nor could he give to either of them a right to dispose of the stock.
Bowen having neither title to the stock nor authority to sell it, (assuming, for the purposes of the question, that the defendant had nothing to do with the purchase from the boy, and is in that respect in the same situation as if he had never seen the boy at all,) could not authorize the defendant to dispose of the stock, nor could he confer upon him any authority which the *130defendant can interpose as a protection against the plaintiffs’ claim.
The defendant has in fact received the certificate of the plaintiffs’ stock; he has employed third persons to sell it for him ; it has been sold in obedience to his instructions; he received the proceeds of sale; and he is not protected by any legal authority to do the acts so performed. This makes him liable to the owners of the stock. He has dealt with their property without their consent, and received its proceeds on a sale made by his direction.
Assuming that he acted in good faith in the belief that the stock, when he caused it to be sold, belonged to Bowen, is not sufficient to protect him. One who deals with or disposes of the .property of another, (the same not being negotiable paper,) must see to it that he acts by authority of one who has title, or who has an authority to confer, sufficient to warrant such dealing or disposition. (Everett v. Coffin, 6 Wend., 603; Williams v. Merle, 11 id., 80; Saltus v. Everett, 20 id., 267; Hoffman v. Carow, 20 id., 21; 22 id., 285; Connah v. Hale, 23 id., 462; Covill v. Hill, 4 Denio, 323; 2 Seld., 374; Cobb v. Dows, 9 Barb., 230.)
The judgment should be affirmed with costs.
Ordered accordingly.